Mb. Justice Heeuandez,
after stating the foregoing facts delivered the opinion of the court.
Pursuant to article 133 of the old Mortgage Law, corresponding to article 125 of .the law in force, and articles 1516, 1517 and 1518 of the Law of Civil Procedure, an estate having been sold or awarded at sale to satisfy a first mortgage, in such form that the value of the thing sold or awarded does not equal or exceed the mortgage credit sought to be enforced, the remaining credits shall be, from that fact and as of right, *201considered to be cancelled, and all the subsequent records of annuities, mortgages and notices of attachments, also made subsequently, shall be cancelled after the presentation of the proper judicial order, leaving the conveyed or awarded estate or estates free from all incumbrances in this respect.
In consonance with the foregoing legal provisions, the judge of the Court of First Instance of Mayagüez, by execu-tory orders of April 12, 1888, and January 3, 1889, directed that mandates be issued to the Registrar of Property of San Germán for the cancellation of the subsequent mortgages upon the lands and building awarded to José Peña Chavarri, in payment of his mortgage credit, the said registrar having failed to comply with said mandates, inasmuch as he confined himself to cancelling the cautionary notices of attachments to which the property awarded was subject, without cancelling the mortgages subsequent to the preferred claim which gave rise to the execution proceedings.
Although in the first entry of the. plantation known as “San Romualdo,” which proceeds from lands segregated from the former plantation “Josefa,” it is stated, according to a certificate issued by the Registrar of Property of San Germán, that the incumbrances resting upon the plantation “Josefa” are already cancelled by the total segregation effected, with the exception of the recognized ecclesiastical charges, such cancellation, the legal validity of which might be called into question, is not sufficient ground for failing to make the cancellation requested under the protection of legal provisions and executory orders. So, too, the time which had elapsed cannot be alleged against such cancellation, inasmuch as it does not deprive José Peña Chavarri of a right recognized by law, and sanctioned, in the present case, by the principle of res ajudicata.
The District Court of Mayagüez, in rendering the decision appealed from, has proceeded in contradiction to the writ of execution, and the appeal taken will therefore lie.
*202We adjudge that we ought to reverse and do reverse the order appealed from of June 17, 1902, and the related order of the 11th of the same month, and in consequence thereof we direct the cancellation of the mortgages and other liens incumbering the estate awarded to Peña Chavarri, and which are subsequent in order of priority to the credit which served as the basis of the execution proceedings, to be carried into effect. For this purpose writs in duplicate, containing the necessary insertions and a specification of said incumbrances, as appears from the certificate of charges, will be issued to the Registrar of Property of San G-ermán. This decision is ordered to be communicated to the District Court of Maya-güez and the record returned.

Reversed.

Chief Justice Quiñones and Justices Figuefas and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.